Citation Nr: 1044714	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1970, and 
additional periods of service in the Reserves and National Guard.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which declined to reopen a claim for service connection 
for a back disability.  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript of 
the hearing is associated with the claim folder.

In an April 2009 decision, the Board reopened and denied the 
Veteran's claim for service connection for a back disability.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2010, the 
Court vacated that portion of the Board's decision that denied 
service connection and remanded the claim for readjudication in 
accordance with the Joint Motion for Remand.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

The Veteran is seeking service connection for a back disability 
which he contends began in service when he fell from a telephone 
pole.  He reports that he spent 13 days in sick bay as a result 
of this injury.  He also reports that has had a chronic back 
disability since that time which has worsened in recent years.  
Service treatment records reflect that the Veteran sought 
treatment in December 1969, when he reported a 6-month history of 
back pain since falling from a telephone pole.  The records do 
not contain any evidence of the 13 days of treatment the Veteran 
reports, and it does not appear that any attempt has been made to 
locate these records via other sources.  In addition, the claims 
folder does not contain any records from the Veteran's Reserve 
and National Guard service.  

VA has a duty to assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In order to 
satisfy this duty, VA must make as many requests as are necessary 
to obtain relevant records from a Federal department or agency.  
VA will end its efforts to obtain such records only if it 
concludes that the records sought do not exist or that further 
attempts to obtain them would be futile.  38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159 (2010).  On remand, the RO should 
contact the National Personnel Records Center (NPRC) and relevant 
service departments and attempt to locate any existing treatment 
records.  

The Veteran was afforded a VA examination of his spine in June 
2008, in which the examiner diagnosed early degenerative 
osteoarthritis of the lumbar spine.  The examiner reviewed the 
complete record and noted that, while no chronic back disability 
had begun in service, the Veteran had sustained "several 
injuries" in the 1974 car accident.  The examiner stated that 
arthritis occurs when cartilage in the joints is worn down as a 
result of wear and tear, aging, injury, or misuse.  He opined 
that the Veteran's current disability is less likely than not 
related to his active service.  

This opinion is inadequate because it fails to consider whether 
the fall the Veteran reported in service may have caused his 
current back disability.  In addition, the examiner appears to 
imply that the 1974 car accident may be the cause of the 
Veteran's back disability; however, treatment records relating to 
that incident do not show that the Veteran suffered a back injury 
in that incident.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, a remand is required in order to obtain a thorough and 
adequate opinion as to the etiology of the Veteran's claimed back 
disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran and ask 
him to identify and complete an authorization 
for any private medical records relating to the 
his claimed back disability. Thereafter, these 
records should be obtained and associated with 
the claims file.  If no records are available, 
all attempts to locate them should be noted in 
the claims file.

2.	The RO/AMC should contact the NPRC and 
appropriate service departments to search for 
additional service treatment records, 
particularly those relating to treatment the 
Veteran underwent in 1969, as a result of the 
fall injury he describes.  The RO/AMC is 
reminded that it should continue efforts to 
procure the relevant records relating to the 
Veteran's service until the records are located, 
it receives specific information that the 
records sought do not exist or that further 
efforts to obtain them would be futile.  All 
records or responses received should be 
associated with the claims file.

3.	Thereafter, schedule the Veteran for a VA 
examination to determine the nature and likely 
etiology of his claimed back disability.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  The examiner should conduct a 
thorough examination of the Veteran's spine and 
provide a diagnosis for any orthopedic and 
neurologic pathology found.  For any diagnosed 
condition, the examiner should provide an 
opinion as to whether it is at least as likely 
as not (i.e., 50 percent probability) that that 
the disability is causally related to any 
incident of service, including the fall from a 
telephone pole the Veteran reported in December 
1969.

A complete rationale is requested for any 
opinion provided.  If an opinion cannot be 
rendered without resorting to speculation, 
the examiner must explain why it would be 
speculative to respond.

4.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any claim 
remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


